DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Remarks and an IDS filed on 06/07/21. No claims have been amended, canceled or added. Accordingly, claims 1 and 3-14 remain pending and under examination herein. Claims 15-21 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishen et al (US 20110027384) in view of Stagliano et al (US 20140024810) and Carli et al (US 20110294746).

Kishen et al teach a photosensitising composition comprising a mixture of at least one oxygen carrier, at least one oxidising agent and at least one surfactant, and its uses. The photosensitising composition may be used for treating and/or preventing conditions caused by microorganisms (See abstract and [0006]). According to a particular aspect, the photosensitising composition may be in the form of an emulsion (See [0007] and [0044]).
The at least one photosensitising compound may be selected from the group consisting of: toluidene blue, methylene blue, azure A chloride, haematoporphyrin ester, photoactive fullerenes (e.g. C16-b), phthalocyanines, etc, or mixtures thereof. In particular, the at least one photosensitising compound is methylene blue. (See [0010] and [0061]). 
The said photosensitising composition may further comprise a mixture of polyethylene glycol, ethanol and water. The polyethylene glycol may be glycerol. In ethanol and water (See [0011] and [0029]). 
The disclosure provides a photosensitising composition comprising a mixture of: at least one oxygen carrier; at least one oxidising agent; and at least one surfactant, wherein the at least one surfactant may be selected from the group consisting of: mineral oil, glycerol, polyethylene glycol, non-ionic detergent, polypropylene glycol, SDS and any suitable detergent. The non-ionic detergent may be Triton X, in particular Trixon X-100 (See [0042], [0048] and [0063]). 
	The said photosensitising composition may additionally comprise buffers, salts for adjusting the tonicity of the composition, preservatives, gelling agents and the like. The use of such agents for pharmaceutical active substances is well known in the art (See [0067]).
Kishen et al lack the specific claimed photosensitizers. Stagliano et al teach the said photosensitizers. Kishen et al is silent with regard to the temperature or specific surfactants. These are known in the art as shown by Carli et al. 

Stagliano et al teach modified antibodies which contain an antibody or antibody fragment (AB) modified with a masking moiety (MM). Such modified antibodies can be further coupled to a cleavable moiety (CM), resulting in activatable antibodies (AAs), wherein the CM is capable of being cleaved, reduced, photolysed, or otherwise modified  (See abstract). 
The agent to be attached to an AB for use in an AA include pharmaceutical agents, toxins, enzymes, antibiotics, photochemicals, etc (See [0250]).
photochemicals including photosensitizers such as porphyrins and modified porphyrins, thiazines, xanthenes, azines, flavin, eosin, methylene blue, tetracyclines, phenothiazines, thiazides, and many others and photothermolytic agents, such as azure A, etc, (See [0251]). 
The said pharmaceutical formulations further comprise carriers, excipients, stabilizers, and the like including preservatives such as octadecyldimethylbenzyl ammonium chloride and non-ionic surfactants (See [0376]). 

	Carlie et al teach a microemulsion formulation suitable for preventing assembly of amphiphilic drug molecules (See abstract). The said microemulsion comprises at least two structurally different non-ionic surfactants, which are different from the oily component (ii). By combining two structurally different non-ionic surfactants, on the one hand the interaction between the oily component (ii) and the aqueous phase (iii) leads to a fine dispersion of the oil in the water phase. Examples of non-ionic surfactants are alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, polyoxyalkylene glycerol ester, polyvinyl alcohol, etc, (See [0072]-[0077]).
The said microemulsions also comprise at least one co-surfactant selected from the group consisting of polyglycerol ester with fatty acids, diethylene glycol monoethyl ether (DME), polyglycerol-6-dioleate, ethanol, n-propanol, 1,2-propyleneglycol, and polyoxyethylene hydrogenated castor oil, etc. Most preferably, the cosurfactant is ethanol (see [0082]-[0086]).
The aqueous phase may further comprise a water soluble formulation aid known in the art which are e.g. suitable for adjusting pH value, viscosity, taste, stability etc. buffers and viscosity-increasing polymers such as cellulose derivatives, polyvinylpyrrolidone, alginate sodium and chitosan, polyacrylic acid salts, etc, (See [0069]). 
The said microemulsion is an oil-in-water microemulsion (See [0105]).
Further, the said microemulsions are stable, i.e. the droplet size remains unchanged and no superaggregates are formed over time, preferably over a period of 6 months, at standard temperature and standard pressure conditions (room temp. is 25 ºC and atm. pressure is 1,013.25 mbar) (See [0112]).
		
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Stagliano et al and Carli et al with Kishen et al to arrive at the instant invention. 
It would have been obvious to do so because Kishen et al teach photosensitizing composition comprising one or more photosensitizing active agents and excipients including one or more surfactants and solvents. The photosensitizing agents, including porphyrins and methylene blue are to inactivate microorganisms. Stagliano et al also teach compositions for treating disorders and disclose a list of photosensitizers suitable for inclusion in the formulations including porphyrins, methylene blue, flavin, azines and eosin. Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable photosensitizing compounds as taught by Stagliano et al for inclusion in the photosensitizing compositions of Kishen et al with a reasonable expectation of success. It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful as 
Kishen et al also disclose that the said compositions may be in the form of an emulsion and comprise surfactants including polyethylene glycols and non-ionic detergents including TritonX-100. While Kishen et al exemplify a few surfactants, they do disclose that any suitable surfactant can be used. Carli et al teach microemulsions comprising two or more surfactants including alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, etc. Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable surfactants for the photosensitizing compositions of Kishen et al with a reasonable expectation of success. Both Kishen et al and Carli et al disclose addition of other compounds to the formulation such as gelling agents including cellulose derivatives and alginates. 

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishen et al (US 20110027384) in view of Balbas et al (US 20150274693), Carli et al (US 20110294746) and Wood et al (US 20060264423).

	Kishen et al and Carlie et al’s teaching are delineated above and incorporated herein. Kishen et al lack a disclosure on claimed photosensitisers. These are known 

	Balbas et al teach compounds useful as modulators, agonists or antagonists of androgen receptor (AR), compositions thereof, useful in medicine, and particularly for treating any of a variety of diseases, disorders or conditions (See abstract).
In certain embodiments, entities or moieties within conjugates of the invention comprise a photosensitizer used in photodynamic therapy (PDT). In PDT, local or systemic administration of a photosensitizer to a patient is followed by irradiation with light that is absorbed by the photosensitizer in the tissue or organ to be treated. 0214]
Suitable photosensitizers include porphyrins and porphyrin derivatives (e.g., chlorins, phthalocyanines, and naphthalocyanines); coumarins, flavins, fullerenes, cyanines  purpurins, methylene blue derivatives, xanthene dyes (e.g., eosins, erythrosins, rose bengals), etc, (See [0217]). 

Wood et al teach pharmaceutical compositions comprising a thiazine dye, especially methylene blue, a derivative thereof, or pharmaceutically acceptable salts thereof, in a pharmaceutically acceptable carrier (See [0014 and [0018]). 
The compositions further comprise a pharmaceutically acceptable carrier and optionally one or more pharmaceutically acceptable excipients, including diluents, binders, stabilizers, surfactants, and combinations thereof. The compositions can be formulated for controlled release of the active agent (See [0016]).
Surfactants may be anionic, cationic, amphoteric or nonionic surface active agents. Suitable anionic surfactants include those containing carboxylate, sulfonate and sulfate ions. Examples of anionic surfactants include sodium, potassium, ammonium of long chain alkyl sulfonates and alkyl aryl sulfonates such as sodium dodecylbenzene sulfonate; dialkyl sodium sulfosuccinates, such as sodium dodecylbenzene sulfonate; dialkyl sodium sulfosuccinates; and alkyl sulfates such as sodium lauryl sulfate. Cationic surfactants include quaternary ammonium compounds such as benzalkonium chloride, stearyl dimethylbenzyl ammonium chloride, etc. Examples of nonionic surfactants include ethylene glycol monostearate, polyglyceryl-4-oleate, PEG-150 laurate, PEG-400 monolaurate, PEG-1000 cetyl ether, polypropylene glycol butyl ether, etc. Examples of amphoteric surfactants include sodium N-dodecyl-β-alanine, sodium N-lauryl-β-iminodipropionate, myristoamphoacetate, lauryl betaine and lauryl sulfobetaine, etc, (See [0052]). 
Binders include gelatin, sodium alginate, cellulose, including hydroxypropylmethylcellulose, hydroxypropylcellulose, ethylcellulose, polyvinylpyrrolidone, etc, (See [0048]).

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Balbas et al, Carli et al and Wood et al with Kishen et al to arrive at the instant invention. 
It would have been obvious to do so because Kishen et al teach photosensitizing composition comprising one or more photosensitizing active agents and excipients including one or more surfactants and solvents. It would have been obvious to do so 
Kishen et al also disclose that the said compositions and comprise surfactants including polyethylene glycols and non-ionic detergents including TritonX-100. While Kishen et al exemplify a few surfactants, they do disclose that any suitable surfactant can be used. Carli et al teach microemulsions comprising two or more surfactants including alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, etc. Wood et al teach formulations comprising a photosensitizing agent such as methylene blue and excipients such as surfactants including alkyl sulfonates and alkyl aryl sulfonates, alkyl 
Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable surfactants for the photosensitizing compositions of Kishen et al with a reasonable expectation of success. Kishen et al, Carli et al and Wood et al disclose addition of other compounds to the formulation such as gelling agents including cellulose derivatives and alginates. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1- Barriol et al (4,252,657). 	
	Barriol et al teach oil and water microemulsions containing: a mixture of at least three surfactants constituted respectively by a salt of an alkylsulphuric acid, a salt of an alkylaryl sulphonic acid and a salt of a carboxylic acid derivative selected from the group comprising sulphosuccinic acid and sulphosuccinamic acid, at least one cosurfactant constituted by a compound which is capable of forming hydrogen bonds with water (See abstract).
	Barriol et al state that said microemulsions is stable at a temperature within the range of 30 ºC to 80 ºC at atmospheric pressure (atmospheric pressure is 1013.25 mbar)  (See col. 2, lines 22-27 and col. 4, lines 26-30). The said microemulsion preferably contains an alkylsulphate in which the alkyl radical has 6 to 22 carbon atoms, and an alkylaryl sulphonate (See col. 4, lines 35-39).

2- Berthiaume et al (5,683,625).
Berthiaume et al teach a method of making microemulsion compositions (See title and abstract). The said microemulsions may be an oil-in-water microemulsion comprising a low amino content silicone, a surfactant and water and made into personal care products (See col. 2, lines 25-41). 
The preferred surfactants for use as the primary surfactant are the trimethylnonyl polyethylene glycol ethers and polyethylene glycol ethers of linear 11-15 carbon atom containing alcohols. The optional secondary surfactants may be anionic, cationic, nonionic, or amphoteric and may either be soluble or insoluble in the preferred amino functional silicone of A(1). Nonionic surfactants are preferred including the alkyl phenol ethoxylates and polyethylene glycol ethers of linear 11-15 carbon atoms containing alcohols (See col. 5, lines 18-60).

Response to Arguments
Applicant's arguments filed 06/07/21 have been fully considered but they are not persuasive. 
Applicant’s main argument is that the combination of references do not render the claimed invention obvious. In particular, Applicant argues that “Stagliano et al. refers to “agents for conjugation to antibody or antibody fragments (ABs)” as evidenced by the header of paragraph [0247] of Stagliano et al. Specifically, Stagliano et al. advises the skilled person that photosensitizers may be used as agents to be attached to an AB (cf. paragraphs [0250] and [0251]). Thus, clearly the skilled person would not replace methylene blue in unbound form as discussed in Kishen et al. with another photosensitizer, e.g. a flavin, bound to an antibody or antibody fragment as per Stagliano et al.” (See Remarks, page 8). 

Firstly, it is noted that Stagliano et al discloses modified antibody compositions and disclose that various agents can be attached to an AB including “pharmaceutical agents, toxins, fragments of toxins, alkylating agents, enzymes, antibiotics, antimetabolites, antiproliferative agents, hormones, neurotransmitters, DNA, RNA, siRNA, oligonucleotides, antisense RNA, aptamers, diagnostics, radioopaque dyes, radioactive isotopes, fluorogenic compounds, magnetic labels, nanoparticles, marker compounds, lectins, compounds which alter cell membrane permeability, photochemical compounds, small molecules, liposomes, micelles, gene therapy vectors, viral vectors, and the like” (See [0250]).
Stagliano et al further discloses that “photochemicals including photosensitizers and photothermolytic agents may be used as agents. Efficient photosensitizers include, but are not limited to porphyrins and modified porphyrins (e.g., hematoporphyrin, hematoporphyrin dihyddrazide, deuteroporphyrin dihydrazide and protoporphyrin dihydrazide), rose bengal, acridines, thiazines, xanthenes, anthraquinones, azines, flavin and nonmetal-containing porphyrins, porphyrin-like compounds, methylene blue, eosin, psoralin and the like” (See [0251]).
Thus as can be seen from the disclosures, Stagliano et al lists a number of agents that can be attached to the AB including pharmaceutical agents, antibiotics, photosensitizers, etc. clearly, one of ordinary skill in the art does not interpret that all the listed agents are to be attached to an antibody and cannot be used unbound. In contrast, and as disclosed by Kishen et al, the said agents including photosensitizers can be and are used unbound in a composition that is in emulsion, dispersion or gel. 
the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection has clearly relied on paragraph [0251] of Stagliano et al to show that the listed photosensitizers are alternatively usable species and that one of ordinary skill in the art is more than capable of substituting one for another with a reasonable expectation of success. 
The arguments are also not commensurate with the scope of claims because the claimed dispersion encompasses a photosensitizer attached to an antibody. In other words, an attached photosensitizer is not excluded and there is no limitation that implies the photosensitizer of the instant claims is “in an unbound form” as Applicant has argued. 
Similarly, Applicant argues that Balbas et al teaches away from the present invention because Balbas et al advises the skilled person that “(W)hile some photosensitizers [...] have been delivered successfully as part of a simple aqueous solution, such aqueous solutions may not be suitable for hydrophobic photosensitizer drugs, such as those that have a tetra- or poly-pyrrole-based structure. These drugs have an inherent tendency to aggregate by molecular stacking, which results in a significant reduction in the efficacy of the photosensitization processes [...]. Approaches to minimize aggregation include liposomal formulations (e.g. for benzoporphyrin derivative monoacid A, BPDMA, Verteporfin®, QLT, Inc., Vancouver, Canada; and zinc phthalocyanine, CIBA-Geigy, Ltd., Basel, Switzerland), and conjugation of photosensitizers to biocompatible block copolymers [...] and/or antibodies [...]”. It is thus clear to one skilled in this art that the photosensitizers selected from the group recited in Claim 1 would tend to aggregate when provided in an aqueous solution. Such a skilled person would therefore not replace the highly soluble methylene blue according to Kishen et al. by a flavin according to the teaching of Balbas et al.” (See Remarks, page 9).
The above arguments are also neither persuasive nor commensurate with the scope of claims. 
Firstly, it is noted that Kishen et al discloses that, in order to improve the binding of photosensitisers with bacterial cells, it may be required to attach charged, hydrophobic and/or polymers to the photosensitisers (See at least [0064]). Thus both references teach that the phoptosensitizer can be combined with a polymer.  
Secondly, Balbas et al teach that “Photosensitizers suitable for use in the present invention include any of a variety of synthetic and naturally occurring molecules that have photosensitizing properties useful in PDT (i.e. photodynamic therapy). ….. Suitable photosensitizers …  include, but are not limited to, porphyrins and porphyrin derivatives …  coumarins, flavins and related compounds such as alloxazine and riboflavin, fullerenes, pheophorbides, pyropheophorbides, cyanines (e.g., merocyanine 540), pheophytins, sapphyrins, texaphyrins, purpurins, porphycenes, phenothiaziniums, methylene blue derivatives, ….. . (See [0217]). 
Thus one of ordinary skill in the art is more than capable of determining that the disclosed photosensitizers are suitable for photodynamic therapy.  That is the listed photosensitizers are disclosed as alternatively usable species for PDT. 
It is also noted that courts have held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection has clearly relied on paragraph [0271] of Balbas et al to show that the listed photosensitizers are alternatively usable species and that one of ordinary skill in the art is more than capable of substituting one for another with a reasonable expectation of success. 
Thirdly, the arguments are not commensurate with the scope of claims because the claimed dispersion encompasses a photosensitizer attached to a polymer or as a conjugate. In other words, an attached photosensitizer or a conjugate is not excluded and there is no limitation that implies the photosensitizer of the instant claims is not combined with a polymer or present as a conjugate, as Applicant has argued. 
It is also noted that Kishen et al teach photosensitizing compositions comprising one or more photosensitizing agents such as methylene blue, surfactants and a liquid polar phase. The compositions are said to be effective in killing microbial pathogens.  The only missing element form Kishen et al is the specific photosensitizing agents in the instant claims. It would have been obvious to one of ordinary skill in the art to have looked in the art for other suitable photosensitizing agents, as taught by Stagliano et al and Balbas et al. Applicants Specification also teach that photosensitizing agents may be Flavin, curcumin or methylene blue.  
This rejections are based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.
Claims 1 and 3-14 remain rejected. Claims 15-21 are withdrawn. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                    /Mina Haghighatian/                                                                                     

Mina Haghighatian
Primary Examiner
Art Unit 1616